UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-7358


MAECHEL SHAWN PATTERSON,

                     Petitioner - Appellant,

              v.

ENNIS OATES, Superintendent,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:12-hc-02063-D)


Submitted: January 22, 2019                                       Decided: January 25, 2019


Before MOTZ, KEENAN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Maechel Shawn Patterson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Maechel Shawn Patterson seeks to appeal the district court’s order denying his

Fed. R. Civ. P. 60(b) motion for relief from the court’s prior judgment denying his

28 U.S.C. § 2254 (2012) petition. The order is not appealable unless a circuit justice or

judge issues a certificate of appealability.       28 U.S.C. § 2253(c)(1)(A) (2012).      A

certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies

relief on the merits, a prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of the constitutional claims is

debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).           When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the motion states a debatable claim of the denial of a

constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Patterson has not

made the requisite showing. The district court lacked jurisdiction to deny Patterson’s

Rule 60(b) motion on the merits because his motion challenged the validity of his state

sentence, and thus should have been construed as a successive 28 U.S.C. § 2254 petition.

See Gonzalez v. Crosby, 545 U.S. 524, 531-32 (2005) (explaining how to differentiate

true Rule 60(b) motion from unauthorized second or successive habeas corpus petition);

United States v. Winestock, 340 F.3d 200, 207 (4th Cir. 2003) (same). Absent prefiling



                                             2
authorization from this court, the district court lacked jurisdiction to entertain Patterson’s

successive § 2254 petition. See 28 U.S.C. § 2244(b)(3) (2012).

       Accordingly, we deny a certificate of appealability, deny leave to proceed in forma

pauperis, and dismiss the appeal. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                DISMISSED




                                              3